Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (8,060,971) to Castelluccio.
Regarding independent claim 1, Castelluccio discloses (a) a handle (12);
(b) a ferrule (17) fixedly attached to the handle (12), the ferrule (17) having an interior space (See FIG. 2);
(c) at least a first permanent magnet (16) having a polar axis (See Col. 4 lines 40-55), the at least first permanent magnet (16) being mounted within the ferrule’s interior space (See FIG. 2); and
(d) a body of bristles (20) mounted within the ferrule (17) (See Col. 4 lines 20-30).
 	Regarding claim 2, Castelluccio discloses that the handle (12) has a head end (18), and wherein the at least first permanent magnet (16) is positioned between the head end (18) and the body of bristles (20). 

Allowable Subject Matter
2.	Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-12 are allowed. U.S. Patent Publication (2009/0146022) to Paga, JR. et al. discloses a paint brush holder (10) placed over a container (12) but is generally silent regarding a magnet placed in the ferrule with the magnet attaching the brush to the lip of the container as required in independent claim 11.


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art of record U.S. Patent Publication (2009/0146022) to Paga, JR. et al. discloses a paint brush holder (10) placed over a container (12). U.S. Patent Publication (2003/0233719) discloses brush (10) having a handle (20) with one magnet (50) placed in the ferrule (40). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723